            Case 1:18-cv-09419-PKC Document 1 Filed 10/15/18 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JOHN ROCA,

                                Plaintiff,                    Docket No. 1:18-cv-9419

        - against -                                           JURY TRIAL DEMANDED

 TRIBUNE BROADCASTING COMPANY, LLC

                                Defendant.


                                         COMPLAINT

       Plaintiff John Roca (“Roca” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant Tribune Broadcasting Company, LLC (“Tribune

Broadcasting” or “Defendant”) hereby alleges as follows:

                                   NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of Sarah Morin in Court accused of stealing pro-boxer Jermall Charlo’s

Louis Vuitton bag, owned and registered by Roca, a New York based professional photographer.

Accordingly, Roca seeks monetary relief under the Copyright Act of the United States, as

amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.
            Case 1:18-cv-09419-PKC Document 1 Filed 10/15/18 Page 2 of 5



       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Roca is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 45 Tudor City Place, Apt

1807, New York, New York 10017.

       6.      Upon information and belief, Tribune Broadcasting is a foreign limited liability

company duly organized and existing under the laws of the State of Delaware, with a place of

business 220 E 42nd Street, New York, NY 10017. Upon information and belief Tribune

Broadcasting is registered with the New York Department of State Division of Corporations to

do business in the State of New York. At all times material, hereto, Tribune Broadcasting has

owned and operated a website at the URL: https://fox61.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Roca photographed Sarah Morin in Court accused of stealing pro-boxer Jermall

Charlo’s Louis Vuitton bag (the “Photograph”). A true and correct copy of the Photograph is

attached hereto as Exhibit A.

       8.      Roca is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-099-036 and titled “3.6.18,SarahMorin,Roca.jpg.” See Exhibit

B.

       B.      Defendant’s Infringing Activities
            Case 1:18-cv-09419-PKC Document 1 Filed 10/15/18 Page 3 of 5



          10.     On or about March 6, 2018, Tribune Broadcasting ran an article on the Website

titled Enfield woman arrested for stealing $150k in cash, jewelry from Jay Z’s nightclub. See

URL https://fox61.com/2018/03/06/enfield-woman-arrested-for-stealing-150k-in-cash-jewelry-

from-jay-zs-nightclub/. The article prominently featured the Photograph. A true and correct copy

of the article and screenshots of the Photograph on the article are attached hereto as Exhibit C.

          11.     Tribune Broadcasting did not license the Photograph from Plaintiff for its article,

nor did Tribune Broadcasting have Plaintiff’s permission or consent to publish the Photograph

on its Website.

                                 CLAIM FOR RELIEF
                      (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                 (17 U.S.C. §§ 106, 501)

          12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.     Tribune Broadcasting infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. Tribune Broadcasting is not,

and has never been, licensed or otherwise authorized to reproduce, publically display, distribute

and/or use the Photograph.

          14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.     Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.
            Case 1:18-cv-09419-PKC Document 1 Filed 10/15/18 Page 4 of 5



       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

       17.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Tribune Broadcasting be adjudged to have infringed upon

               Plaintiff’s copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL
          Case 1:18-cv-09419-PKC Document 1 Filed 10/15/18 Page 5 of 5



       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       October 15, 2018
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff John Roca
